Citation Nr: 1222679	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder, higher than 30 percent from September 5, 2006, to February 25, 2009, and higher than 50 percent as of February 26, 2009.

(The issue of whether the Veteran's family income is excessive for nonservice-connected disability pension benefits is discussed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).

The issues of entitlement to service connection for a seizure disorder; and entitlement to an increased rating for posttraumatic stress disorder (PTSD)are remanded to the RO via the Appeals Management Center, in Washington, DC.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  An April 1998 rating decision denied service connection for a seizure disorder.

2.  Evidence associated with the claims file since the April 1998 rating decision was not of record at the time of the April 1998 rating decision and relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a seizure disorder.

CONCLUSION OF LAW

Evidence submitted since the last final denial to reopen the claim of entitlement to service connection for a seizure disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in letters dated in October 2006, October 2007, May 2008, and October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

An unappealed rating decision in April 1998 denied to service connection for a seizure disorder on the basis that there was no evidence that the Veteran's seizure disorder was incurred in, or aggravated by, service.  The relevant evidence of record at the time of the April 1998 rating decision consisted of the Veteran's service medical records and VA medical records dated from March 1997 to February 1998.
 
The Veteran did not file a notice of disagreement after the April 1998 rating decision.  Therefore, the April 1998 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In September 2006, a claim to reopen the issue of entitlement to service connection for a seizure disorder was received.  The relevant evidence of record received since the April 1998 rating decision includes VA medical records dated from August 1984 to April 2010, a May 1995 private medical report, and Social Security Administration (SSA) disability determination records.  With the exception of the copies of the VA medical records dated from March 1997 to February 1998, all of the evidence received since the April 1998 rating decision is new in that it was not of record at the time of the April 1998 decision.  

While none of the new evidence demonstrates that the Veteran had a seizure disorder during service, the Veteran's representative has presented a new theory of the case, namely that the Veteran's seizure disorder is secondary to alcohol abuse, and that the alcohol abuse is itself secondary to the Veteran's service-connected PTSD.  The new evidence includes medical evidence which shows that alcohol abuse has been considered as a possible etiology for the Veteran's seizure disorder at various points.  In addition, the new evidence also includes psychiatric reports in which the Veteran has stated that he uses alcohol to help him manage sleep impairment symptoms.  That new evidence is presumed credible for the purpose of determining whether it is material evidence.

Therefore, the Board finds that the new evidence includes competent evidence which relates to unestablished facts necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a seizure disorder is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a seizure disorder, to include as secondary to alcohol abuse, which is in turn claimed as secondary to PTSD.  The medical evidence of record shows that the Veteran has current diagnoses of a seizure disorder and PTSD, and historical diagnoses of alcohol abuse.  The medical evidence of record shows that alcohol abuse was considered as a possible etiology for the Veteran's seizure disorder at the time of its initial diagnosis and treatment in the mid-1980s.  However, other medical reports from the same time period state that the Veteran's seizure disorder was not related to alcohol abuse.  The available medical evidence does not clearly indicate whether the Veteran's seizure disorder is related to his alcohol abuse, or whether the Veteran's alcohol abuse is related to his PTSD.  The Veteran has not been provided with a VA medical examination to determine whether his currently diagnosed seizure disorder is related to alcohol abuse, and whether the Veteran's alcohol abuse itself is related to his PTSD.  Therefore, the Board finds that a medical examination is needed to determine whether his currently diagnosed seizure disorder is related to his PTSD.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's PTSD claim, in a February 2009 VA PTSD examination report, the Veteran reported that he attended weekly PTSD treatment sessions at a nearby VA Vet Center.  The Veteran's attendance at those treatment sessions is also documented in a June 2008 VA outpatient medical report.  As the claims on appeal deal with the severity of the Veteran's PTSD symptoms during various time periods, records which document the Veteran's PTSD symptomatology during the period in between the Veteran's December 2006 and February 2009 VA PTSD examinations are relevant to the claims on appeal.  Accordingly, an attempt must be made to obtain them.  38 C.F.R. § 3.159(c)(2) (2011).  In addition, because the Veteran has not been examined for his PTSD since February 2009, the Board finds that a new examination is in order because of the time, over three years, that has elapsed since the most recent examination.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and private health care providers who have treated or examined him for his PTSD symptoms.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of records which have not been previously secured, to specifically include all records from the Vet Center identified in the February 2009 VA PTSD examination report, or since September 2005.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any seizure disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any seizure disorder found is due, to or has been aggravated by, the Veteran's alcohol abuse.  If the Veteran's current seizure disorder is attributable to factors unrelated to his alcohol abuse, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

3. If the above examination determines that the Veteran's seizure disorder is at least as likely as not related to the Veteran's alcohol abuse, schedule the Veteran for a VA examination to ascertain the etiology of his alcohol abuse.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any alcohol abuse, or history of alcohol abuse, found is due to or has been aggravated by the Veteran's PTSD.  If the Veteran's alcohol abuse is or was attributable to factors unrelated to his PTSD, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

4. Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should describe the presence, frequency, and severity of symptoms of PTSD and should state the effect of PTSD on the Veteran's occupation and social functioning.  The examiner must review the claims file and must note that review in the report.

5. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


